Citation Nr: 1014911	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-13 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to Meniere's disease.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
Meniere's disease.  

4.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2005 
and December 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The Board notes that service treatment records, while 
negative for any treatment of depression, contain several 
references to nervous anxiety or to the Veteran being 
"nervous and shaky" or "uptight" when treated for hives.  
As a related matter, the United States Court of Appeals for 
Veterans Claims (the Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Accordingly, the Board has recharacterized the 
claim for depression as secondary to Meniere's disease more 
generally to include other psychiatric conditions, as 
reflected on the cover page.

The issues of service connection for bilateral hearing loss, 
for Meniere's disease, and for an acquired psychiatric 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.



FINDING OF FACT

The evidence shows that the Veteran has characteristic 
prostrating headaches at least once per month; however, the 
evidence fails to show that the Veteran's prostrating 
headaches are productive of severe economic inadaptability. 

CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating, but 
no higher, for service-connected migraine headaches have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court, have been fulfilled 
by information provided to the Veteran in a letter from the 
RO dated in May 2006.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his service connection claim for 
migraine headaches, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

Given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.  
In the decision below, the Board grants the claim for a 
higher initial disability rating for service-connected 
migraine headaches.  The RO will be responsible for 
addressing any potential notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA), but 
that the RO never obtained the Veteran's SSA records.  
However, the failure to obtain SSA records is not prejudicial 
to the Veteran for the higher rating claim decided herein.  
The Veteran has not asserted, and the record does not 
indicate, that the SSA records will provide any potentially 
relevant evidence relating to the Veteran's claim for an 
initial rating in excess of 10 percent for migraine 
headaches.  Moreover, the file as it stands contains several 
VA examination reports which have addressed the current 
severity of the Veteran's service-connected disability.  The 
duty to assist is not "boundless in scope."  The Federal 
Circuit has recently held that Congress does not require VA 
to obtain SSA records in every case and neither do VA 
regulations.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  Therefore, the appeal of the Veteran's claim for an 
initial rating in excess of 10 percent for migraine headaches 
need not be remanded to obtain the Veteran's SSA records.

The duty to assist, thus, has been fulfilled as medical 
records relevant to this matter have been requested or 
obtained and the Veteran has been provided with VA 
examinations.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Migraine Headaches

The Veteran was granted service connection for migraine 
headaches in a December 2007 rating action and awarded a 10 
percent disability rating, effective March 20, 2006.  The 
disability rating for his migraine headaches is pursuant to 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under this diagnostic code, a 10 percent rating is assigned 
when a veteran has characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is assigned when a veteran has 
characteristic prostrating attacks averaging once per month 
over the last several months.  A 50 percent rating is 
assigned when a veteran has very frequent completely 
prostrating headaches with prolonged attacks that are 
productive of severe economic inadaptability.

During the January 2007 VA examination, the Veteran 
complained of about three headaches a week with a once a week 
"real bad headache" which he estimated a 10 on a scale of 0 
to 10.  The Veteran also noted nausea, tinnitus, and 
photo/phonophobia with the severe headache.  He said that his 
headaches usually last two hours or so.  Diagnosis was 
migraine headaches and no neurological deficit was noted.  He 
denied any significant change in the severity or frequency of 
his headaches over the years and denied any medication but 
for Excedrin.  When he was working he said that he missed 
work on a few occasions because of his headaches.

In his May 2008 Notice of Disagreement with his assigned 
initial rating of 10 percent, the Veteran stated that he has 
an average of 3 migraine headaches a week with one of those 
"a real bad headache."  He also noted that VA has 
prescribed Tramadol as of December 2007.  

VA medical records dated in October 2008 show that he was 
prescribed Ultram for chronic headaches and also took 
Tramadol for pain.

In a January 2009 signed statement, his nurse sister-in-law, 
wrote that the Veteran had migraine headaches 6 to 8 times a 
month and that one migraine could affect him for one to two 
days with sharp pain, irritability, nausea, vomiting, and 
photophobia.  When a migraine headache occurs, B.A. wrote 
that the Veteran had to stop activities and rest and apply 
ice packs to his head.  She wrote that the Veteran was 
limited in his activities because he had to call for help 
when a migraine attack suddenly developed.  

The report of the February 2009 VA examination appears to be 
limited to neurological symptoms, but did note that the 
Veteran complained of 6 to 8 headaches a month and that three 
of those headaches were "really bad."  The severe headaches 
are around a 10 on a scale of 0 to 10 and also include 
nausea, vomiting, and photo and phonophobia.  The Veteran 
said that most of his headaches last for one to two hours and 
can be on the left side, the right side, or the top of his 
head.  The Veteran reported that he started on Tramadol 
recently.  No neurological deficit was noted.

In a statement dated in September 2009, the Veteran related 
that he has prostrating attacks occurring an average of 6 to 
8 times monthly.  He also noted that he was now taking two 
medications for his migraines (Tramadol and Verapamil).

The Board finds that the medical and lay evidence of record 
clearly demonstrates that the Veteran meets the criteria for 
a 30 percent disability rating for his migraine headaches.  
For example, the January 2007 VA examiner indicated that the 
Veteran had prostrating attacks that would occur 
approximately three times a month and would last for 2 hours.  
This is consistent with the statements of the Veteran and his 
sister-in-law about the most severe of his weekly or monthly 
headaches.  The Board finds less credible the Veteran's 
September 2009 estimate of 6 to 8 prostrating attacks 
monthly; based on the information in the claims file it 
appears that in this instance the Veteran had counted all of 
his monthly migraine headaches as prostrating attacks.  

However, the evidence fails to show that the Veteran's 
migraine headaches are productive of severe economic 
inadaptability.  Indeed, the Veteran has not submitted any 
evidence that his headaches caused impairment of his 
employment when he was employed, except for his remark to the 
January 2007 VA examiner that he missed work on a few 
occasions because of his headaches.  While the VA examination 
report shows significant general occupational effects, it 
does not suggest that there is severe economic 
inadaptability, and the evidence has shown only mild to 
moderate effects on daily activities.  Moreover, some 
interference with employment is contemplated in the 30 
percent disability rating.  As such, the evidence fails to 
show that the Veteran meets the criteria for a 50 percent 
disability rating. 

The Board has carefully considered the Veteran's personal 
report of his symptoms and finds that he is competent to 
testify regarding what he is able to experience through his 
senses.  However, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  As the Veteran does not have medical expertise, the 
Board finds his statements to be less persuasive than the 
medical evidence noted above.  The Board acknowledges the 
Veteran's contentions that his migraine headaches are more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based upon the guidance of the Court in Fenderson, the Board 
has considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms have 
predominantly remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Accordingly, an initial 30 percent disability rating for 
migraine headaches is granted.

The Board also finds that the evidence of record does not 
support submission of the file for extra-schedular 
consideration of the disability ratings at issue.  There is a 
three-step analysis for determining whether an extra-
schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

After a thorough review of the record, the Board is convinced 
that the Veteran has not met the first step of Thun as the 
Board believes that the rating criteria noted within this 
decision reasonably describes the Veteran's disability level 
and the symptomatology of his migraine headaches during the 
time period of this appeal; moreover, he has not argued that 
exceptional factors, such as interference with employment or 
hospitalizations, are involved in this matter.  Therefore, no 
referral for extra-schedular consideration is required in 
this case.

ORDER

An initial rating of 30 percent for migraine headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

Unfortunately, a remand is required on the remaining issues 
on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Regarding the claim for service connection for Meniere's 
disease, there is contradictory medical evidence concerning 
whether it is related to service.  Private medical records of 
Dr. J.B. dated in April 2003 and September 2003 note that the 
Veteran was considering long term disability and that the 
Veteran provided a form for Dr. J.B. to complete.  In January 
2006, Dr. J.B. indicated that it was possible the Meniere's 
disease was related to service.  In a March 2007 VA 
examination report, the examiner referenced an opinion 
favorable to the Veteran's claim by Dr. J.G., a specialist in 
otolaryngology.  The Veteran has asserted that Dr. J.G. has 
linked the Veteran's Meniere's disease to noise exposure in 
service.  But the Board notes that upon review of the 
evidence of record, no such opinion was found.  A September 
2007 VA examination report opined that Meniere's disease 
would not be related to noise exposure in service.  In 
addition, records of Dr. J.B., dated from July 2002 to 
September 2004, show the Veteran's treatment for Meniere's 
disease and for chronic depression "exacerbated by" 
Meniere's disease.   

In August 2004, the RO received from the Veteran a copy of a 
May 2004 Social Security Administration (SSA) award letter, 
indicating he had been awarded Social Security disability 
benefits from August 2003 forward.  However, there is no 
indication that the RO ever attempted to obtain the SSA 
medical file and nowhere in the claims file is there any 
indication of the reasons the Veteran was in receipt of SSA 
disability benefits.  Medical records associated with the SSA 
may be relevant to the question of whether the Veteran's 
Meniere's disease is related to service.

The Board is aware that it need not obtain SSA records prior 
to determining that there is no reasonable possibility that 
such are relevant to the Veteran's claims for VA 
compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010) (holding that the legal standard for relevance requires 
VA to examine the information it has related to medical 
records and if there exists a reasonable possibility that the 
records could help the Veteran substantiate his claim for 
benefits, the duty to assist requires VA to obtain the 
records).  However, this is a case in which that possibility 
cannot be excluded.  As noted above, private medical records 
in the claims file strongly suggest that the Veteran obtained 
SSA disability for his Meniere's disease and/or claimed 
depression related to Meniere's disease.  As there is a 
reasonable possibility that the SSA records could help the 
Veteran substantiate one or more of his claims listed for 
this appeal, the duty to assist requires VA to attempt to 
obtain these records.

Regarding the Veteran's claims for an acquired psychiatric 
disorder, to include depression, as secondary to Meniere's 
disease, and his claim for service connection for bilateral 
hearing loss, to include as secondary to Meniere's disease, 
under the circumstance of this case the adjudication of the 
service connection claim for Meniere's disease could have a 
direct effect upon both of the remaining claims.  The law 
provides that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In this case, the 
original claim for service connection for depression as 
secondary to Meniere's disease is "inextricably 
intertwined" with the Veteran's claim for service connection 
for Meniere's disease.  Further, if on remand the Veteran 
were to obtain service connection for Meniere's disease, 
medical evidence already in the record suggests he would be 
provided with another theory upon which to pursue service 
connection for his claimed bilateral hearing loss.  
Therefore, adjudication of the claims for service connection 
for bilateral hearing loss and for an acquired psychiatric 
disorder will be held in abeyance pending further development 
and adjudication of the Veteran's claim for service 
connection for Meniere's disease.

No notice was provided to the Veteran, under the Veterans 
Claims Assistance Act of 2000 (VCAA), of the information and 
evidence needed to satisfy his secondary service connection 
claims for an acquired psychiatric disorder and for bilateral 
hearing loss, both as secondary to Meniere's disease.  
Therefore, on remand the Veteran shall be provided with 
proper VCAA notice pertinent to his secondary service 
connection claims.

On remand, the RO/AMC also should associate with the claims 
file all medical records from the Poplar Bluff, Missouri, VA 
Medical Center (VAMC) concerning the Veteran's treatment or 
evaluation for his hearing loss, Meniere's disease, and 
depression or any other psychiatric disorder since February 
2009, when the most recent VA medical record found in the 
record is dated.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice, pursuant to the 
VCAA under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding his claims 
for bilateral hearing loss, to include as 
secondary to Meniere's disease, and for an 
acquired psychiatric disorder, to include 
depression, as secondary to Meniere's 
disease.  

2.  The RO/AMC shall contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.

3.  The RO/AMC shall attempt to obtain the 
medical opinion favorable to the Veteran's 
claim allegedly rendered by Dr. J.G.  

4.   The RO/AMC shall attempt request and 
obtain copies of any outstanding VA 
medical records from the Poplar Bluff, 
Missouri VAMC for the period from February 
2009 to the present. 

5.  After any unassociated records are 
associated with the claims file, the 
RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claims remanded herein, 
including providing for appropriate VA 
examinations and medical opinions.

6.  When the development requested has 
been completed, all remanded issues should 
again be reviewed by the RO/AMC on the 
basis of the additional evidence.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


